805 F.2d 1037
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Larry WATSY, Plaintiff-Appellant,v.Mary LANTIS;  Robert Ficano;  Wayne County Jail, Defendants-Appellees.
No. 86-1563.
United States Court of Appeals, Sixth Circuit.
Oct. 15, 1986.

Before ENGEL, JONES and NELSON, Circuit Judges.

ORDER

1
This case has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
In this action under 42 U.S.C. Sec. 1983, plaintiff seeks injunctive relief and damages from the named defendants for an alleged intentional deprivation of property without due process of law.  The property in question, a briefcase and a negotiable instrument, is said to have been mishandled while plaintiff was en route from the Wayne County (Michigan) Jail to the State Prison of Southern Michigan at Jackson.  The district court dismissed the action and plaintiff has appealed.  On appeal, plaintiff has filed an informal brief and moves for the appointment of appellate counsel.


3
Upon consideration, we agree with the action taken by the district court.  Plaintiff was required to plead and prove the inadequacy of state processes to redress the alleged injury.  Vicory v. Walton, 721 F.2d 1062 (6th Cir.1983), cert. denied, 105 S. Ct. 125 (1984).  Plaintiff has failed to meet this burden.  Michigan's Court of Claims would appear to be the appropriate forum for adjudication of plaintiff's claims.  MCLA Sec. 600.6401 et seq.;    Green v. State Corrections Department, 386 Mich. 459, 192 N.W.2d 491 (1971).


4
It appearing therefore that the question on which decision of the cause depends is so unsubstantial as not to need further argument, Rule 9(d)(3), Rules of the Sixth Circuit, it is ORDERED that the motion for the appointment of counsel be denied and that the final order of the district court be and it is hereby affirmed.